Appeal from a decision of the Workers’ Compensation Board, filed May 24, 2004, which granted death benefits to decedent’s domestic partner.
Claimant, the ex-wife of decedent, who was killed in the World Trade Center attacks on September 11, 2001, applied for death benefits on behalf of their two children. She raises constitutional challenges to Workers’ Compensation Law § 4 following a decision of the Workers’ Compensation Board awarding death benefits to decedent’s domestic partner to the financial detriment of her children. Since the facts and arguments being raised in this case are indistinguishable from those raised and decided by this Court in Matter of Novara v Cantor Fitzgerald, LP (20 AD3d 103 [2005]),* the decision of the Workers’ Compensation Board is affirmed.
Mercure, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.

 Notably, the same attorney represents claimant in this proceeding and the claimant in Matter of Novara v Cantor Fitzgerald, LP (supra) and submitted virtually identical briefs in both cases.